Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Office Action filed on 05/17/2021.
Claims 1-14, 16-18, and 20-21 have been allowed.
Claims 1 and 14 been amended.
Claims 15, 19 and 22-25 have been cancelled.
Response to Arguments
Claim Rejection Under 35 U.S.C. §112:
Applicant’s arguments, see pages 8-10 of Applicant’s Remarks filed on 05/17/2021,   with respect to the rejection(s) of claims 1-14 being rejected under 35 U.S.C. 112(b) and 112(f) have been fully considered and are persuasive. On pages 8-9 of said Remarks, Applicant states that “…Without conceding the merits of the rejection, and solely to advance prosecution, Applicant has amended independent claims 1, 14, and 16. Independent claims 1 and 14 have been amended to include the clarification “the front end module includes a filter configured to remove a noise component of an analog signal corresponding to the electromagnetic waves, an amplifier configured to generate the EM signal by amplifying an output of the filter, and an analog-to-digital converter configured to convert the EM signal into a digital domain.” Support for the above amendments, including support defining examples of sufficient structure to achieve the respective functions, can be found throughout the specification and figures, including at least at Paragraphs [0081]-[0084], as well as and FIG. 10.” After corroborating said 
Claim Objection:
On page 8 of Applicant’s Remarks, Applicant states that “The Office Action objected to claims 16 for certain informalities. Specifically, the Office Action states that “[i]t appears that [claim 16] should recite ‘not included’ instead of ‘no included’.” Office Action, p. 2. Applicant thanks the Examiner for his careful examination. Claim 16 has been amended accordingly to address the informality noted by the Office Action.” After corroborating said amendment, the claim objection of claim 16 has been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…a sensor memory storing a portion of a plurality of machine learning models as first machine learning models; and a microcontroller unit configured to recognize the external electronic device emitting the electromagnetic waves, by inputting feature values extracted from the EM signal to the first machine learning models, wherein the front end module includes a filter configured to remove a noise component of an analog signal corresponding to the electromagnetic waves, an amplifier configured to generate the EM signal by amplifying an output of the filter, and an analog-to-digital converter configured to convert the EM signal into a digital domain.
Claims 2-13 are also allowed as they further limit allowed claim 2.
Regarding claim 14, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 14,
“…a front end module configured to generate a first EM signal and a second EM signal using the first electromagnetic waves and the second electromagnetic waves, respectively; a sensor memory configured to store a plurality of machine learning models; and a microcontroller unit configured to calculate a difference between the first EM signal and the second EM signal to obtain a third EM signal, and to input feature values extracted from the third EM signal to the plurality of machine learning models to recognize an external electronic device, wherein the front end module includes a filter configured to remove a noise component of an analog signal corresponding to the electromagnetic waves, an amplifier configured to generate the EM signal by amplifying an output of the filter, and an analog-to-digital converter configured to convert the EM signal into a digital domain.”
Regarding claim 16, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 16,
“…to input the feature values to a plurality of first machine learning models stored in a sensor memory included in the EM sensor, and to recognize the external electronic device based on the plurality of first machine learning models; a main storage configured to store a plurality of second machine learning models, wherein at least one of the plurality of second machine learning models is not included in the plurality of first machine learning models; and a main processor configured to receive feature values of the EM signal from the EM sensor, to input the feature values to the plurality of second machine learning models stored in the main storage, and 
Claims 17, 18, 20 and 21 are also allowed as they further limit allowed claim 16.
The closest prior art references that were found based on an updated search.
Baxley et al. US 2016/0127403 - Method for facilitating sensor mesh and signal transmission architecture for electromagnetic signature analysis, involves transmitting refined signal feature vectors from feature vector processors to support operator interfaces.
Sugino US 2016/0195606 - Signal processing apparatus for sensor apparatus, has processing unit that is operated as adaptive filter for removing background signal from sensor signal in frequency domain according to estimated background signal.
Baxley et al. US 2016/0127404 - Method for computational signal processing architecture for electromagnetic signature analysis and threat detection, involves providing refined signal feature vectors to support one or more operator interfaces.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 1, 14 and 16; therefore claims 1-14, 16-18, and 20-21 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/RAUL J RIOS RUSSO/Examiner, Art Unit 2867